DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s amendment of claim 1 and cancellation of claim 7, filed July 19, 2022 is acknowledged.  Accordingly, claims 1, 6 and 8-9 are pending and under examination.

Any rejection or objection not reiterated herein has been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pinder (Pinder et al., Nucleic Acids Research (2015), 43(19): 9379-9392, published October 1, 2015), in view of Addgene (Addgene vectors #122508, #41824, #42230, #44720, and #45457 datasheets, [retrieved from internet November 23, 2021 and April 20, 2022] https://www.addgene.org), Promega (Biomath calculators [online], Promega [retrieved on April 20, 2021], https://www.promega.com/resources/tools/biomath/), Rong (Rong et al., Protein Cell (2014), 5(4):258-260; of record) and Lawhorn (Lawhorn et al., PLOS One (2014), 9(11), e113232, pages 1-8).  This is a new rejection, necessitate by amendment.

Claim 1 recites a method in which the amount of nucleic acid (measured in moles) encoding a selectable marker (1)(c) is less than the amount of the nucleic acid encoding a RNA­guided nuclease (1)(a), the nucleic acid encoding the guide RNA (1)(b), or the targeting nucleic acid containing an exogenous sequence (1)(d).  For prior art references in which methods recite nucleic acids in mass units (mg, µg, or ng), the following standard formula for converting mass to mole units is used:  µg DNA x (pmol /660 pg) x (106 pg /1 µg) x(1/N) = pmol DNA, where N is the number of nucleotide pairs and 660 is the average molecular weight of a nucleotide pair (Biomath calculators, Promega). 

Regarding claims 1 and 8, Pinder teaches a method of editing HEK293 cells (i.e. eukaryotic cells) by homology-directed repair (HDR) (Figure 2, legend).  Pinder teaches transfecting (i.e. introducing into a cell) 0.5 g of pX330-LMNA1, 0.5 g of pCR2.1-CloverLamin, and 0.1 g of piRFP670-N1 (Figure 2A, Legend).  Pinder teaches pX330-LMNA1 is derived from pX330-U6-Chimeric BB-CBh-hSpCas9 (Addgene plasmid #42230) and contains the coding sequences for hSpCas9 (i.e., a Cas9 nuclease) and a guide RNA directed to LMNA1 (page 9380, ¶6); therefore, pX330-LMNA1 represents (a) a template nucleic acid comprising a nucleic acid sequence encoding an RNA-guided nuclease and (b) a template nucleic acid comprising a nucleic acid sequence encoding a guide RNA.  Pinder teaches pCR2.1-CloverLamin contains the donor template for integrating the fluorescent Clover gene at the LMNA locus using LMNA homology sequences (Figure 1, Legend); therefore pCR2.1-CloverLamin represents (d) a targeting template nucleic acid comprising an exogenous nucleic acid sequence.  Pinder teaches piRFP670-N1 is Addgene plasmid # 45457 (page 9380, ¶7).   Pinder teaches piRFP670-N1 was added to each transfection as a transfection control (Figure 2, legend).  Addgene indicates that piRFP670-N1 (Cat no. #45457) contains two selectable markers, neomycin and near-infrared fluorescent protein (iRFP670).  Therefore piRFP670-N1 represents (c), a template nucleic acid comprising a nucleic acid sequence encoding a selectable marker.

Regarding claim 6, Pinder teaches the introduction nucleic acids encoding Cas9, sgRNA, and the LMNA-Clover targeting template are delivered as plasmids (page 9380, ¶6-7).

Pinder is silent about the sizes and molar amounts added of pX330-LMNA1 (encodes Cas9/sgRNA), pCR2.1-CloverLamin (contains targeting template), and piRFP670-N1 (contains a selectable marker).  Pinder does not teach introducing Cas9 and sgRNA on separate nucleic acids (i.e. on different vectors).  Pinder does not teach culturing cells in the presence of a drug, for example, the drug for which the marker is selectable.  

Addgene teaches that the Cas9/sgRNA-encoding plasmid (Cat no. #42230) is 8484 bp.  Addgene also teaches pCR2.1-CloverLamin (Cat no. 122508) is 5737 bp.  Addgene also teaches that piRFP670-N1 (Cat no. #45457) is 4948 bp.

Promega teaches 0.5 µg of the 8484 bp Cas9/sgRNA-encoding plasmid is equivalent to 0.089 pmol; 0.5 µg of the 5737 bp donor-template containing plasmid is equivalent to 0.13 pmol; and 0.1 µg the 4948 bp neomycin/iRFP660-containing plasmid is equivalent to 0.031 pmols (Biomath calculators).  

Therefore, in the method of Pinder, there are fewer moles of the template nucleic acid with the selectable markers (1)(c) than either of the Cas9/sgRNA encoding nucleic acid (1)(a and b) and the targeting template nucleic acid with an exogenous sequence (1)(d).  Furthermore, in the method of Pinder, the ratio of {moles of the neomycin/iRFP660 nucleic acid (C) times 4} to {sum of moles neomycin/iRFP660 nucleic acid (C), Cas9 + guide RNA nucleic acid (A+B), and targeting nucleic acid (D)} in Pinder’s method is 0.79 ((0.031 * 4) / ((0.089 + 0.089 + 0.031 + 0.13) = 0.37). Therefore, the method of modifying a target site in a genome described by Pinder inherently includes nucleic acid components in which the ratio of {C*4} to {A + B + C + D} is between 0.01 and 0.8.

Rong teaches a method of modifying the SFTPC locus (Fig 1 A) within the genome of hESC cell line, HUES3 (Fig 1 F) by introducing into the cell (a) a plasmid encoding Cas9D10A (i.e., Cas9n, a Cas9 nickase) (Supp methods; Addgene Cat no. #44720); (b) a plasmid encoding guide RNAs (Supp methods, Addgene Cat no. #41824 with sgRNA-1 and sgRNA-2 cloned in); and (c) a nucleic acid encoding the selectable drug resistance marker, Pura (Fig 1B; page 1, ¶ 2).  Rong also teaches selecting the cells containing Pura by culturing them in media containing puromycin (Supp methods, ¶ 3).  Rong specifically teaches using 10 µg of the Cas9n-encoding plasmid (Addgene Cat no. #44720), 4 µg of the guide RNA-encoding plasmid (Cat no. #41824); and 6 µg the DNA template containing Pura, (Supp methods, ¶ 3).  Finally, Rong teaches that the nucleic acid with the selectable marker is 8000 bp (Fig 1).  Addgene teaches that the Cas9n-encoding plasmid (Cat no. #44720) is 9270 bp.  Addgene also teaches that the guide RNA-encoding plasmid (Cat no. #41824) is 3914 bp and that a 19 bp targeting sequence for the guide RNA is cloned in before use (Supp Document, hCRISPR gRNA Synthesis Protocol) for a total working size of 3933 bp. 
Promega teaches 10 µg of the 9270 bp Cas9n-encoding plasmid is equivalent to 1.63 pmol; 4 µg of the 3933 bp guide RNA-encoding plasmid is equivalent to 1.54 pmol; and 6 µg the 8000 bp nucleic acid template containing Pura is equivalent to 1.14 pmols (Biomath calculators).   Therefore, the method of Rong inherently includes using fewer moles of the Pura­containing nucleic acid (1)(c) than the Cas9-encoding nucleic acid (1)(a) and guide RNA­encoding nucleic acid (1)(b).
Regarding claim 6, Rong teaches the Cas9-encoding nucleic acid and the guide RNA­encoding nucleic acid are plasmids (Supp methods, ¶ 3). 

Lawhorn teaches transfecting HEK293 cells with pCru5 plasmid containing expression cassettes for the neomycin drug resistance marker gene and GFP (page 2, ¶7).  Lawhorn teaches selecting and maintaining the transfected cells in media containing neomycin (i.e., culturing in a presence of a drug and obtaining a living cell) (page 2, ¶7).  Lawhorn additionally teaches FACS sorting of cells after three days of drug selection (page 2, ¶8).  

It would have been obvious to one skilled in the art before the effective filing date to have modified the method of Pinder by 1) introducing the Cas9 and guide RNA expression cassettes on two separate nucleic acids as taught by Rong, and 2) selecting transfected cells by culturing in the presence of a drug because it would have amounted to applying the known techniques of separately delivering Cas9 and the guide RNA and selecting transformed cells using drug selection to a known method ready for improvement to yield predictable results.  The person of ordinary skill would have had a reasonable expectation of success in providing Pinder’s a and b separately in approximately equal molar amounts because Rong demonstrates effective gene editing by doing so (i.e., 1.63 pmol of Cas9 plasmid and 1.54 pmol guide RNA plasmid).  Because the cited art recognizes a combined Cas9/gRNA construct and separate Cas9 and gRNA constructs as functional equivalents, it would have been prima facie obvious to substitute one for the other. MPEP 2144.06, part (II).
The person of ordinary skill would have had a further reasonable expectation of success in selecting Pinder’s cells that express Pinder’s selectable marker in piRFP670-N1 (c) by culturing the cell in the presence of neomycin because Rong teaches that living cells can be selected in this way and because Lawhorn teaches that neomycin is useful as a selective marker and drug for selecting cells.  The skilled artisan would have been motivated to employ Pinder’s selectable marker in piRFP670-N1 in this way to obviate the need for complex and expensive FACS sorting to generate a useful cell population.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pinder (Pinder et al., Nucleic Acids Research (2015), 43(19): 9379-9392, published October 1, 2015), Addgene (Addgene vectors #122508, #41824, #42230, #44720, and #45457 datasheets, [retrieved from internet November 23, 2021 and April 20, 2022] https://www.addgene.org), Promega (Biomath calculators [online], Promega [retrieved on April 20, 2021], https://www.promega.com/resources/tools/biomath/), Rong (Rong et al., Protein Cell (2014), 5(4):258-260; of record) and Lawhorn (Lawhorn et al., PLOS One (2014), 9(11), e113232, pages 1-8), as applied to claim 1 above, and further in view of Zhang (US 9,790,490 B2, filed Dec 18, 2015; of record).  This is a new rejection, necessitate by amendment.

The teachings of Pinder, Promega, Addgene, Rong and Lawhorn are recited above for claims 1, 6 and 8.  Pinder, Rong and Lawhorn do not teach that the RNA-guided nuclease is a Cpf1 nuclease.
However, Zhang teaches nucleic acids encoding two different RNA-guided Cpf1 orthologs can be introduced to HEK293FT cells to modify genomic DNA (FIG. 101 A, C, E). Zhang also teaches that Cpf1 is a 1300 amino acid, single-subunit Cas nuclease (FIG. 95A) and is guided by short RNA guides (FIG. 97A-C). Finally, Zhang teaches that the efficiency of targeting genomic loci of Cpf1 is similar to that of Cas9 (FIG. 101E).
It would have been obvious to one skilled in the art to replace the nucleic acid encoding a Cas9 polypeptide of Pinder with the nucleic acid encoding a Cpf1 polypeptide of Zhang because it would have amounted to a simple substitution of one known RNA-guided nuclease with another to yield predictable results.  Zhang teaches that both Cpf1 and Cas9 are RNA-guided, single-subunit, class II Cas endonucleases that have similar efficiencies of targeting and cleaving target DNA in cells.  Furthermore, the coding sequence of Cpf1 is 3900 bp (1300 codons* 3 bp/codon).  If the Cas9 coding sequence of Pinder is replaced with the Cpf1 coding sequence, the Cas-encoding plasmid would be 7497 bp (8484 bp - 4887 bp (Cas9) + 3900 bp (Cpf1)).  0.5 µg of 7497 bp Cpf1 -encoding plasmid is equivalent to 0.1 pmol (Promega), which increases the difference between the number of moles of the Cas-encoding nucleic acid and the Neo/iRFP­marker-encoding nucleic acid (0.31 moles, see claim 1 above).  Thus, one would have a reasonable expectation of success of using a nucleic acid encoding Cpf1 together with nucleic acids encoding a guide RNA and a selectable marker because Cas9 and Cpf1 are used for the same purpose and have the same effect of modifying target DNA.

Response to Arguments
Applicant argues that Pinder does not teach 4 separate vectors or using piRFP670-N1 for selecting cells using the presence of a drug (Remarks, page 4-5).  First, it is noted that the selection step (2) of claim 1 does not require that the drug used for selection match the selectable marker in element (1)(c).  Second, these arguments are moot in light of the new rejection of claims 1, 6 and 8 as obvious in view of Rong and Lawhorn under 103 as necessitated by amendment.
Applicant argues that Pinder teaches nothing about the amount of selectable marker in connection with off-target effects or the effect the ratios of nucleic acids encoding CRISPR/Cas9 components have on HDR knock-in efficiency (Remarks, pages 6-7).  These arguments have been fully considered but are not persuasive because they are directed to features that are not recited in the rejected claim(s).  For instance, there is no requirement that the targeting template in (d) actually be integrated into the target site of the genome.  Additionally, there isn’t a limitation regarding HDR efficiency recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Lastly, to the extent that the arguments could be applied to the present rejection of Pinder in view of Rong and Lawhorn, the arguments are unpersuasive for the following reasons.  As indicated in the rejection above, the only modifications to Pinder needed to reach the claimed invention are 1) the separation of the Cas9-encoding sequence and the guide RNA into separate vectors/plasmids, and 2) culture the cells in the presence of a drug.  Rong teaches Cas9 and guide RNA delivered in separate plasmids at nearly equivalent molar amounts.  Since both Pinder and Rong teach successful HDR knock-in, the prior art recognized delivering Cas9 and guide RNAs together or separately as functional equivalents.  Finally, selecting cells that contain transfected nucleic acids in culture by drug selection is routine in the art as evidenced by both Rong and Lawhorn, who specifically teaches neomycin selection and maintenance of transfected cells.  


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        

/Lora E Barnhart Driscoll/Primary Examiner
Quality Assurance Specialist, Technology Center 1600